Exhibit 10.1

 

ATRINSIC, INC.

 

65 Atlantic Avenue

Boston, Massachusetts 02110

 

May 15, 2015

Iroquois Capital Management LLC

641 Lexington Avenue, 26th Floor

New York, New York 10022

Attn.: Mitchell R. Kulick, Esq., General Counsel

 

Re: Amendment to First Amended and Restated Security Agreement

 

Dear Mr. Kulick:

 

Reference is made to the incremental $50,000.00 loan from Iroquois Master Fund
LTD to Atrinsic, Inc. being funded today which will be evidenced by a Secured
Promissory Note of even date herewith. We hereby confirm that “Notes” as defined
in the First Amended and Restated Security Agreement dated December 18, 2014
shall be amended to include all of the notes described on Exhibit A hereto.

 

Except as modified hereby, the First Amended and Restated Security Agreement
dated December 18, 2014 shall remain in full force and effect.

 

  Sincerely,           /s/ Edward Gildea     Edward Gildea,     President  

 

Agreed to and Accepted:

 

Iroquois Master Fund LTD

 

By: /s/ Joshua Silverman       Joshua Silverman, Authorized Signatory  

 

 

 

  

Exhibit A

 

Notes Covered by First Amended and Restated Security Agreement

by and between

Atrinsic, Inc., Iroquois Master Fund LTD and Hudson Bay Master Fund LTD

  

Note Date  Holder  Note Amount           2/11/2014  Hudson Bay Master Fund LTD 
$87,500.00  2/11/2014  Iroquois Master Fund LTD  $87,500.00  8/15/2014  Hudson
Bay Master Fund LTD  $45,000.00  8/15/2014  Iroquois Master Fund LTD 
$45,000.00  12/18/2014  Hudson Bay Master Fund LTD  $75,000.00  12/18/2014 
Iroquois Master Fund LTD  $75,000.00  5/15/2015  Hudson Bay Master Fund LTD 
$50,000.00  5/15/2015  Iroquois Master Fund LTD  $50,000.00 

 

 

